 

MAR 0 4 2028

Clerk, U S District Court
District Of Montana

IN THE UNITED STATES DISTRICT COURT Billings

FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 19-49-BLG-SPW
Plaintiff,
V.
ORDER TEMPORARILY
JAMES ALEXANDER LAFORGE, RELEASING FEDERAL
DETAINER
Defendant.

 

 

Upon the Defendant’s Unopposed Motion for Temporary Stay of Federal
Detainer (Doc. 44), and good cause appearing therefore;

IT IS HEREBY ORDERED that the federal detainer be STAYED to allow
Defendant to attend his sister’s funeral at the Church of Latter-Day Saints, 920 N.
Cody Avenue, Hardin, Montana. Mr. LaForge’s federal detainer is stayed starting
Wednesday, March 4, 2020 until Thursday, March 5, 2020 at 8:00 a.m. when he
shall be returned to the Yellowstone County Detention Facility. Mr. LaForge will
be picked up by Adam Spang on Wednesday, March 4, 2020 and returned by Adam

Spang by 8:00 a.m. on Thursday, March 5, 2020.
While released:

1. Defendant shall not use or possess any alcohol or drugs, or drug
paraphernalia.

2. Adam Spang shall report any violations of the Defendant’s conditions of
release immediately to law enforcement and as soon as practicable to the
Court.

The Clerk will give notice of this Order to the United States Marshals, counsel

for defendant and government, and the Yellowstone County Detention Facility.

DATED this Y day of March, 2020.

Lacon 2 Wet

SUSAN P. WATTERS
U. S. DISTRICT COURT JUDGE
